Title: From Thomas Jefferson to William Killen, 14 October 1802
From: Jefferson, Thomas
To: Killen, William


          
            Sir
            Washington Oct. 14. 1802.
          
          I recieve with great pleasure the sentiments of approbation which you are so kind as to express of my administration. I claim only the merit of pure and disinterested intentions, in no way warped by any love of power. for the wisdom of our course, whatever it may be, I must ascribe it to those to whom it is due, my wise coadjutors.  the leaders of the federal faction after an ineffectual trial of the force of political lying & misrepresentation, are trying what impression can be made by personal lies and defamation. on me none. the only revenge I shall ever stoop to will be to sink federalism into an abyss from which there shall be no resurrection for it. as to the effect on my fellow citizens, it is a great consolation to me to believe that they consider a life spent in their presence & service, & without reproach either political or moral, as better evidence than the calumnies of a party whose passions and interests impel them strongly to regard neither truth nor decency in their endeavors to obtain victory, and whose conduct shews they act under that impulse.
          I congratulate you on the event of your election. there is one phaenomenon in it, the increase of the federal majority in Kent, which I cannot account for, and which has struck me the more as it is the only district in the US. which has exhibited such an increase in the late elections, as far as I have heard of them. I pray you to accept assurances of my high consideration & respect.
          
            Th: Jefferson
          
        